WOODBURY, J.
(dissenting).
I 'have not been able to agree with my brethren upon, the rules of construction which should be applied to this statute, and for that reason, I shall state the rule Which in my judgment should obtain in construing this statute, without attempting to review the conditions of this policy or the questions involved in the two cases just disposed of. I shall confine myself entirely to what I deem to be ■the true rule which is to be applied to the construction of the statute. The rule which has been applied in this case, in my judgment, is not the rule which is to be the true guide; while the rule which has been applied is a rule which is well recognized in the construction of statutes, yet it is not a universal rule; 'but often other rules are applied in the construction of statutes which override this rule, and control the courts, and that rule is, the intention of the legislature.
In order to determine what the intention of the legislature is, it is necessary to go back and review, investigate and determine the mischiefs which the particular legislation was intended to remedy.
The Supreme Court of this state, in the case to which we have been referred, íhat of Ins. Co. v. Lesley, 47 O. S., 409, have adopted that rule as the rule of construction, and in speaking upon it in the opinion, on page 413, Judge William's says:
“The conditions contained in policies of insurance, both life and fire, and the execeptions to the risk and the contingencies upon which the company should be relieved from liability, became so numerous and complicated, usually printed in small type on the back of the policy, in terms which persons unlearned in the law or business of insurance would not readily understand, that it became a matter of no little difficulty for the assured to tell whether the policy afforded him any indemnity or not'; and when the event insured against, happened, the uncertainty of his claim against the company constrained him to abandon, compromise or litigate it The legislatures of several of the states enacted statutes designed to give greater certainty to the contract of insurance, and protect the assured against unreasonable forfeiture and defenses, which statutes it is generally held apply to and control all policies issued subsequently to their enactment. Of this character is the act of the legislature of this state, passed March 5, 1879, entitled ‘An act to regulate contracts of insurance on buildings •and structures.’ This act with some important verbal changes, is carried into the revision of 1880, and is now sections 3643 and 3644 of the Revised Statutes.”
Those were the condition's which the legislature of this state were attempting to provide against, at the time of the passage of the act of 1879. It did not alone *715.apply to fire insurance policies, for the legislature had been called upon, for the •same reasons, to legislate upon life insurance policies.
In 1878 the legislature of this state passed an act, sec. 3625, Rev. Stat., applying to life insurance, in which they provided that
“No answer to any interrogatory made by an applicant in his or her application for a .¡policy, shall bar the right to recover upon any policy issued upon, such application, or be used in evidence upon any trial to recover upon such policy, unless it be clearly proved that such answer is wilfully false, and was fraudulently made, that it is material, and induced the ■company to issue the policy, and that but for such answer the policy would not have been issued.; and moreover that the agent of the company had no knowledge of the falsity or fraud •of such answer.”
By sec. 3626 Rev. Stat., the legislature provided that:
,“A11 companies after having received three annual premiums on any policy issued on tthe life of any person in this state, are estopped from defending upon other ground than •ffraud against any claim arising upon such policy, by reason of any errors, omissions, or misstatements of the assured, in any application made by such assured, on which the policy was issued, except as to age.”
We now come down to 1879, when the legislature of the state commenced legislating in regard to fire insurance, when this act was passed, and the object .and purpose of all these statutes was to relieve persons .who were holding policies of insurance upon the face, from being defeated by the innumerable conditions which were attached to the back of the policy, or to a separate sheet of ;paper. The condition of affairs had become such, not only in Ohio, but in all of •the states of this Union, that while it appeared that a man had insurance upon .the face of the policy, yet upon the back of it there were such conditions as that he had in fact no insurance; and so it is said by the supreme court, in the case to which I have referred in Ins. Co. v. Lesley, 47 O. S., and so it is said by the supreme count of New Hampshire in the case referred to—47 O. S., 409.
Upon the question as to whether this rule should be always applied I call .attention to the case of Woodworth v. State, 26 Ohio, 197. This is-a case that went up from this county. McIlvaine, Judge, says:
“It is contended on behalf of the plaintiff in error, that the words, ‘or other officer,’ as ;«sed in this statute, are limited in their meaning to officers connected with the administration •of justice under the direction of the courts. This contention is based, chiefly on that rule for the construction of statutes which, as is claimed, limits the meaning of the words of general description to persons or things within the class or classes designated by preceding words or particular description. It must be remarked that the rule of construction referred to above, can be used only as an aid in ascertaining, the legislative intent, and not for the purpose of confining the operation of a statute within limits narrower than those intended by the law maker. It affords a mere suggestion to the judicial mind that where it clearly ■•appears that the law-maker was thinking of a particular class of persons or objects, his words of more general description may not have been intended to embrace those not within the class. The suggestion is one of common sense. Other rules of construction are, how■ever, equally "potent, especially the primary rule which suggests that the intent of the legislature is to be found in the ordinary meaning of the words of the statute. Another well ■established principle is, that even the rule requiring the strict construction of the. penal statutes, as against the prisoner, is not violated by giving every word of the statute its full •meaning, unless restrained by the context.”
One of the earlier cases bearing upon this question is the case of Adm’r of Tracy v. Adm’r of Card, 2 O. S., and I will read from page 441; “Hence the ancient maxim, that 'has been styled ‘a fundamental rule of construction,’ that remedial statutes shall be consult'd liberally.” 1 Chitty’s Black., 61, note 30, “there are three points,” says Blackstone, “to be considered in the construction of all remedial statutes,” the old law, the mischief and the remedy; that is, how the common law stood at the making of the act; what the mischief was for which the common law did not provide; and what remedy the parliament has provided to cure this mischief. And it is the business of the judges so to construe the act as to suppress the mischief and advance the remedy.” Ibid, 60.
“The equity of a statute,” says Coke, “is a construction made by the judges, that cases •out of the letter of a statute, yet being within the same mischief, or cause, of the making of ■the same, shall be within the same remedy that the statute provideth. Inst. 24 b.” The words of a remedial statute are to be construed largely and beneficially so as to suppress the mischief and advance the remedy. It is by no means unusual in construing remedial statutes, •*.c extend the enacting words beyond their natural import and effect, in order to include cases within the same mischiefs.” Dwarr. on Statutes, 7.34, 5. “It frequently becomes the *716duty of courts, in order to give effect to the manifest intentions of a statute, to restrain or qualify, or enlarge the ordinary meaning of the words used. It is said that the power of construing a statute is in the judges who have authority over all laws, and more especially' over statutes, to mould them according to reason and conscience to the best and truest use.” Citing Burgett v. Burgett, 1 Ohio, 469.
Wliat was the mischief that led to the enactment of the 25th section of our statute hereinbefore quoted? The answer is obvious. The supretne court, in Ins. Co. v. Lesley, have recited the mischief against which the legislature were seeking to provide a remedy. If that was the mischief, then the remedy is to be extended. If other provisions or conditions in policies were of a kind and character that they were protecting wrong all over the state, and were defeating parties from recovering insurance upon their property upon mere technicalities, that did not go-to the substance; if that is what they were providing for as is said in the case the 47th Ohio State Reports, then we are to look to those things with a view of determining What the legislature meant when -they sought to provide two grounds upon which a recovery might be defeated; or, in other words, when they provided that the amount of the policy should be paid in the absence of the -two grounds.
The first provision of the statute provides for -the fixing of the insurable value of the property by the agent of the -company. This is the provision which is in-the Wisconsin statute; .but that statute stops there, and it furnishes us no aid in the construction of our statute; because the legislature in our case did not stop there, but it went forward further, and after providing that the agent of the company should fix the insurable value of the property, then if provided when it should' be paid. The legislature were not content in simply stopping with the fact that the agent of the company should fix the insurable value .of the property; but they go forward and provide that in the absence of any change increasing the risk without the consent of the insurers, and also of intentional fraud on the part of the insured in case of total loss, the whole amount mentioned in the policy or renewal upon which the insurers receive a premium shall be -paid.
The first provision here evidently provides for What may occur subsequently; but it is not a mere -change. It must, in order to defeat the recovery, be such a change as increases the risk, and this is to be without the consent of the insurer. Then it provides also, in the absence of intentional fraud on the part of the insured it shall be paid. If seems to me that the legislature intended to do something more than to provide for what should occur at the time of the fixing of the value of the property by the agent. If they did not intend to provide more, why did they undertake to carry in the language, then, “ In the absence of intentional fraud on the part of the insured?” What had he to do with fixing the insurable value of the property ? That was an act which required the value to be fixed by the agent, and if they intended that language to apply to the insured, I can conceive of but one thing where it could be said that the insured could practice a fraud upon that agent in determining the insurable value of the property, and that would be where the insured took the agent to another piece of property — to another building — representing it as the building which he desired to get insurance upon, and causing him to fix the insurable value upon it, and then getting another building into the policy.
Of course, there are many things that may arise subsequently to the issuing of the policy. As to the extent that this statute shall govern, as to subsequent matters, I will not now undertake to discuss. I have simply said what I have,, because I dissent with my associates upon the true rule which is to be applied to this statute in construing it. In my judgment, the rule upon which the majority of the court have based their opinion does not apply; but like the case in 26 O. S., we are to look to the intent of the legislature; we are to look to the mischiefs which they were seeking to remedy, and whatever they are, we are there to extend the remedy.
I may say the rule to which I have referred has beep applied to numerous; cases in the state of Ohio, both prior and subsequent to the decision in 47 O. S. *717409, and I am influenced in this regard because the supreme court, in the case of 47 O. S., 409, followed that rule, instead of the rule of narrower construction, and because it is just.
Squire, Sanders & Dempsey, for plaintiff in error.
Northway <5f Fitch and A. J. Trunkey, for defendants in error.
I also cite Henry v. Trustees, 48 O. S., 675-6-7; Board of Education v. Board of Ed., 46 O. S., 598-9 ; Endlich on Interpretation of Statutes, sec. 295; Ins. Co. v. Bowersox, ante; Turnpike Co. v. Parks et al., 50 O. S., 568; Cross v. Armstrong, 44 O. S., 613; Sawyer v. State ex rel. Horr, 45 O. S., 344.